                                                                           FILED
                                                                    Scott L. Poff, Clerk
                                                                 United States District Court

                                                             By jburrell at 3:23 pm, Jan 10, 2019




                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION
BRENDEN PERRY,                     )
                                   )
      Plaintiff,                   )
                                   )
v.                                 )
                                   )          CV418-268
STATE OF GEORGIA, et al.,          )
                                   )
      Defendants.                  )


                                 ORDER

      Proceeding pro se and in forma pauperis (IFP), Brenden Perry has

filed this civil rights case against the various individuals and entities he

contends unlawfully incarcerated him. Doc. 1. His typewritten complaint

alleges, among other things, that his Miranda rights were violated and his

public defender was ineffective, and seeks five million dollars in damages.

Id. at 1.

      The federal courts have long made available to jails and prisons

specific forms for filing habeas and civil rights cases. In Williams v.

Freesemann, 2015 WL 6798946 at * 1 n. 4 (S.D. Ga. Oct. 15, 2015), this

Court noted that some inmate-litigants bypass those forms in favor of
“home-brewed” filings. Adverse factors can motivate that effort. The

Court’s forms force inmates to answer questions aimed at capturing things

like 28 U.S.C. § 1915(g) strikes and repeat (e.g., successive writ) habeas

filings. See, e.g., Bright v. Corizon Health Corp., 2015 WL 9257155 at * 1

(S.D. Ga. Dec. 18, 2015) (“Bright’s incentive to omit his prior case

information is strong because of the § 1915(g) three-strike bar.”). “Home-

brewers” typically omit those prophylactic questions from their filings.

      Accordingly, plaintiff must resubmit his complaint on this Court’s

form within thirty days of the date this Order is served. Plaintiff is

therefore ORDERED to complete the attached Form to be Used by

Prisoners in Filing a Complaint Under the Civil Rights Act, 42

U.S.C. § 1983, which requires that prisoner plaintiffs disclose:

(1) whether they have brought other federal lawsuits while incarcerated,

(2) whether they were allowed to proceed IFP in any such lawsuits, and

(3) whether any such suit was dismissed on the ground that it was

frivolous, malicious, or failed to state a claim. 1 Failure to comply with



1
  This Court’s § 1983 complaint form, which is availed to all prisons and jails, see
http://www.gasd.uscourts.gov/pdf/prisoner1983.pdf, compels inmates to disclose prior
lawsuits. That data is necessary to enforce the “Three Strikes” rule illuminated in
Owens v. Morales, 2015 WL 5040245 at * 1 (S.D. Ga. Aug. 25, 2015). See Boney v.
Hickey, 2014 WL 4103918 at * 4-5 (S.D. Fla. Aug. 15, 2014) (collecting cases that


                                         2
this order within thirty days from the date this Order is served

will result in a recommendation that this case be dismissed.

      SO ORDERED, this              10th     day of January, 2019.




discuss what constitutes a 28 U.S.C. § 1915(g) strike, three of which can lead to a
substantial curtailment on an inmate's ability to proceed IFP).
  Under the question concerning whether a prisoner plaintiff has brought any
lawsuits in federal court dealing with the facts other than those involved in this action,
plaintiff must specifically describe each such lawsuit, and if there is more than one
such lawsuit, the additional lawsuits must be described on another piece of paper.


                                            3
